Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 1 of 7 Page ID #:156




    1
    2                                                          JS-6
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   THERESA REISFELT on behalf of          Case No. 8:20-cv-01283-JWH-ADSx
          herself and all others similarly
   12     situated,
                                               ORDER GRANTING PLAINTIFF’S
   13               Plaintiffs,                MOTION TO REMAND [Dkt.
                                               No. 14]
   14         v.
   15   TOPCO ASSOCIATES, LLC, a
          Delaware Limited Liability
   16     Company, and
        DOES 1 through 25, inclusive,
   17
                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 2 of 7 Page ID #:157




    1                                 I. INTRODUCTION
    2         On June 8, 2020, Plaintiff Theresa Reisfelt filed this putative class action
    3   in Orange County Superior Court.1 On July 17, 2020, Defendant Topco
    4   Associates, LLC removed the case to federal court, citing federal question and
    5   diversity jurisdiction.2 On August 28, 2020, Reisfelt filed a motion to remand
    6   this case to state court.3 For the reasons stated below, the Court GRANTS the
    7   Motion.
    8                               II. LEGAL STANDARD
    9         “Except as otherwise expressly provided by Act of Congress, any civil
   10   action brought in a State court of which the district courts of the United States
   11   have original jurisdiction, may be removed by the defendant or the defendants,
   12   to the district court of the United States for the district and division embracing
   13   the place where such action is pending.” 28 U.S.C. § 1441(a). A district court
   14   has original jurisdiction of all civil actions where the parties are completely
   15   diverse and the “matter in controversy exceeds the sum or value of $75,000,
   16   exclusive of interest and costs.” 28 U.S.C. § 1332(a). “[A] defendant’s notice
   17   of removal need include only a plausible allegation that the amount in
   18   controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin
   19   Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). Evidence establishing the
   20   amount in controversy is necessary only “when the plaintiff contests, or the
   21   court questions, the defendant’s allegation.” See id.
   22         District courts also have “original jurisdiction of all civil actions arising
   23   under the Constitution, laws, or treaties of the United States.” 28 U.S.C.
   24   § 1331. “The presence or absence of federal-question jurisdiction is governed by
   25   the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists
   26
        1
              Notice of Removal, Ex. A (the “Complaint”) [Dkt. No. 1-1].
   27   2
              Notice of Removal [Dkt. No. 1].
   28   3
              Pl.’s Mot. to Remand (the “Motion”) [Dkt. No. 14].

                                                 -2-
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 3 of 7 Page ID #:158




    1   only when a federal question is presented on the face of the plaintiff’s properly
    2   pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)
    3   (citing Gully v. First National Bank, 299 U.S. 109, 112–113 (1936)). “The rule
    4   makes the plaintiff the master of the claim; he or she may avoid federal
    5   jurisdiction by exclusive reliance on state law.” Id. In certain cases, however,
    6   “federal-question jurisdiction will lie over state-law claims that implicate
    7   significant federal issues.” Grable & Sons Metal Products, Inc. v. Darue
    8   Engineering & Mfg., 545 U.S. 308, 312 (2005). Such state-law claims implicate
    9   federal question jurisdiction when they “necessarily raise a stated federal issue,
   10   actually disputed and substantial, which a federal forum may entertain without
   11   disturbing any congressionally approved balance of federal and state judicial
   12   responsibilities.” Id. at 314.
   13         “In actions seeking declaratory or injunctive relief, it is well established
   14   that the amount in controversy is measured by the value of the object of the
   15   litigation.” Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 347
   16   (1977). The value may be established by the “losses that will follow” the
   17   granting of the requested injunctive relief. See id. However, in class actions
   18   brought in federal court based on diversity jurisdiction and “asserting the
   19   ‘separate and distinct’ claims of class members, as opposed to claims that are
   20   the ‘common and undivided’ right of the class, the defendant’s-viewpoint
   21   approach” to establishing the amount in controversy is inappropriate. Kanter v.
   22   Warner-Lambert Co., 265 F.3d 853, 859 (9th Cir. 2001). Rather, “each member
   23   of the class must have a claim” exceeding the amount in controversy. Snow v.
   24   Ford Motor Co., 561 F.2d 787, 789 (9th Cir. 1977).
   25                                    III. ANALYSIS
   26   A.    Federal Question Jurisdiction
   27         In Grable, the Supreme Court explained that “[a]s early as 1912, this
   28   Court had confined federal-question jurisdiction over state-law claims to those

                                                -3-
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 4 of 7 Page ID #:159




    1   that ‘really and substantially involv[e] a dispute or controversy respecting the
    2   validity, construction or effect of [federal] law.’” Grable, 545 U.S. at 313
    3   (quoting Shulthis v. McDougal, 225 U.S. 561, 569 (1912)). Accordingly, “federal
    4   jurisdiction demands not only a contested federal issue, but a substantial one,
    5   indicating a serious federal interest in claiming the advantages thought to be
    6   inherent in a federal forum.” Id.
    7         The Court finds no such substantial federal question here. Reisfelt asserts
    8   only state law claims. Although these state law claims “borrow” from other
    9   statutes, including federal statutes, this point alone is not sufficient to confer
   10   federal question jurisdiction. Critically, the Supreme Court has held that “a
   11   complaint alleging a violation of a federal statute as an element of a state cause of
   12   action, when Congress has determined that there should be no private, federal
   13   cause of action for the violation, does not state a claim ‘arising under the
   14   Constitution, laws, or treaties of the United States.’” Merrell Dow Pharm. Inc. v.
   15   Thompson, 478 U.S. 804, 817 (1986). In the instant case, the parties do not
   16   dispute that the predicate federal act—the Federal Food, Drug, and Cosmetic
   17   Act (the “FDCA”)—does not provide a private case of action. The FDCA is
   18   the same act that was at issue in Merrell. Id. Accordingly, the Court does not
   19   have federal question subject matter jurisdiction.
   20   B.    Diversity Jurisdiction
   21         Alternatively, Topco argues that the Court has diversity jurisdiction. To
   22   establish diversity jurisdiction, the removing party must show (1) that the parties
   23   are completely diverse; and (2) that the amount in controversy requirement of
   24   $75,000 is adequately alleged. See 28 U.S.C. § 1332(a). Reisfelt bases her
   25   Motion on Topco’s failure to meet the amount in controversy requirement in its
   26   Notice of Removal. In its papers in opposition to the Motion, Topco included a
   27   Declaration from one of its employees, Greg Lenski. The testimony that
   28

                                                 -4-
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 5 of 7 Page ID #:160




    1   Mr. Lenski provides, however, still fails to establish that this case meets the
    2   amount in controversy requirement.4
    3         In her Complaint, Reisfelt alleges that Topco violates “slack-fill” rules in
    4   the FDCA; Reisfelt claims that Topco underfills its boxes of popcorn.
    5   According to Reisfelt, Topco fills the boxes that it sells with only three bags of
    6   popcorn, but those boxes could easily fit four bags of popcorn.5 In addition to an
    7   injunction, Reisfelt seeks restitution and an award of attorneys’ fees and costs.6
    8   Lenski testifies that Topco sold $211,000 of the subject popcorn in California
    9   from July 2019 to June 2020.7 Further, Topco states that it has made profits of
   10   $7,400 annually from the sale of the popcorn, although Lenski does not
   11   expressly state that this is profit solely from California sales.8 Lenski further
   12   declares that changing the dimensions of the popcorn boxes would lead to
   13   changeover and increased carton costs of roughly $77,000.9 Further, if Topco
   14   added another bag of popcorn to the boxes, then it would incur costs just barely
   15   more than $75,000.10 Lenski also states that Topco would lose revenues from
   16   the injunction because the changes requested would not “make commercial
   17   sense.”11
   18         Regardless of whether the Court accepts the facts in Lenski’s declaration
   19   as true, Topco still fails to meet the amount in controversy requirement. In a
   20   diversity case such as this, the Court may not “allocate the cost to [defendant]
   21
   22   4
              Suppl. Decl. of Greg Lenski in Supp. of Opp’n to Motion (“Lenski
   23   Decl.”) [Dkt. No. 18-1].
        5
              See Complaint at ¶¶ 1 & 2.
   24   6
              See id. at ¶¶ 1 & 2 and 12:16-28.
   25   7
              Lenski Decl. ¶ 5.
        8
   26         Id. at ¶ 6.
        9
              Id. at ¶ 7.
   27   10
              Id. at ¶¶ 8-9.
   28   11
              Id. at ¶ 10.

                                                 -5-
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 6 of 7 Page ID #:161




    1   of providing the requested injunctive relief to” the class to a single plaintiff.
    2   Kanter, 265 F.3d at 858. This conclusion is compelled by Snow v. Ford Motor
    3   Co., 561 F.2d 787 (9th Cir. 1977). There, the plaintiff, on behalf of himself and
    4   others similarly situated, alleged that Ford sold trailering packages that were
    5   incomplete because “they did not contain a wiring kit for the connection of the
    6   trailer’s electrical system to that of the towing vehicle.” Id. at 788. The named
    7   plaintiff “sought, on behalf of a class, actual damages of $11.00 per class
    8   member, punitive damages, and an order ‘enjoin[ing] Ford from continuing to
    9   sell’” the trailering packages without a wiring kit. Kanter, 265 F.3d at 858–59
   10   (discussing Snow).
   11         Ford removed the case to federal court based upon diversity jurisdiction,
   12   arguing that it “satisfied the amount-in-controversy requirement because the
   13   cost to Ford of complying with the injunction would exceed” the jurisdictional
   14   amount. Id. The Ninth Circuit held that “[t]he right asserted by plaintiffs is the
   15   right of individual future consumers to be protected from Ford’s allegedly
   16   deceptive advertising which is said to injure them in the amount of $11.00
   17   each,” an amount far below the amount in controversy requirement. Snow, 561
   18   F.2d at 790–91.
   19         The same reasoning applies here. The right that Reisfelt asserts is the
   20   “right of individual future consumers” to be protected from the allegedly
   21   misleading packaging of Topco’s popcorn. Reisfelt alleges that she purchased
   22   Organic Light Butter, Organic Butter, and Organic Salted Full Circle Market™
   23   popcorn.12 Each box of popcorn contained one less bag than she apparently
   24   expected.13 Whatever the value of three bags of popcorn, there can be no doubt
   25   that it is less than $75,000. The attempt to meet the amount in controversy
   26
   27   12
              Complaint at ¶ 3.
   28   13
              See id.

                                                 -6-
Case 8:20-cv-01283-JWH-ADS Document 26 Filed 11/16/20 Page 7 of 7 Page ID #:162




    1   requirement by valuing the cost to Topco of complying with the requested
    2   injunction is foreclosed by Kanter and Snow. Accordingly, Topco has not
    3   established that this Court has diversity jurisdiction.
    4                                 IV. CONCLUSION
    5         For the foregoing reasons, the court hereby GRANTS Reisfelt’s Motion.
    6   This case is remanded to the Orange County Superior Court.
    7         IT IS SO ORDERED.
    8
    9   Dated: November 16, 2020
                                                John W. Holcomb
   10                                           UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -7-
